Citation Nr: 0832470	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision in which service 
connection for PTSD was granted and a 30 percent rating 
assigned from October 2000.  The rating was increased to 50 
percent in a November 2004 rating action and made effective 
from October 2000.  The veteran was also awarded a temporary 
100 percent rating under 38 C.F.R. § 4.29 from September 1, 
2004 to October 1, 2004 to account for a hospitalization in 
September 2004.  The veteran had a hearing before the Board 
in June 2008, and his claim was then remanded for a VA 
examination at the veteran's request.  However, the veteran 
failed to appear for his scheduled examination and his claim 
has thus been returned to the Board.


FINDINGS OF FACT

1.  Prior to July 2005, the medical evidence of record failed 
to show that the veteran's PTSD produced symptoms such as 
suicidal ideation, obsessional rituals, speech problems, 
impaired impulse control, neglect of personal appearance and 
hygiene, or difficulty in adapting to stressful circumstances 
(including work or a worklike setting).

2.  As of July 2005, the medical evidence of record showed 
that the veteran's PTSD symptomatology caused occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood; however, there was no evidence that it caused total 
occupational and social impairment.





CONCLUSION OF LAW

Criteria for a 70 percent disability rating for PTSD were met 
as of July 5, 2005; but the criteria for a rating in excess 
of 50 percent for PTSD earlier than July 2005 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  
The veteran's PTSD is currently rated at 50 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective from 
October 2000.  The veteran was assigned a temporary total 
rating from September 1, 2004 to September 30, 2004 for a 
hospitalization; and his rating for PTSD was then returned to 
50 percent.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

At the time the veteran filed his claim in October 2000, he 
was incarcerated on drug charges.  As such, treatment records 
from the early part of his appeal are limited.  Regardless, 
as discussed below, the treatment records consistently show 
symptomatology that is commensurate with a 50 percent rating 
until approximately July 2005, when there was an increase in 
severity of symptomatology which is best captured by a 70 
percent rating.

Prison medical records were reviewed covering treatment from 
1994-2002, but the records dealt exclusively with non-
psychiatric problems.

In January 2002, the veteran presented for treatment 
complaining of anxiety and depression.  It was noted that he 
had been incarcerated for the past eight years.  The veteran 
had been married for 14 years and he had 3 grown children 
with whom he reported having a good relationship.  It was 
noted that the veteran was working as a boiler maker and was 
living with his mother.  At the treatment session, the 
veteran denied any suicidal or homicidal ideations.  However, 
this appears to be the only time the veteran was 
psychiatrically evaluated prior to a VA examination in March 
2003.

At his March 2003 examination it was noted that the veteran 
worked as a boiler-maker and had not been hospitalized for 
psychiatric reasons.  It was also noted that the veteran had 
a heroin addiction.  The veteran described having intense 
symptoms of isolation and hypervigilance, and he reported 
nightmares several times per week, although it was noted that 
medication had provided partial relief.  The veteran was 
living with his ex-wife, in a common law situation, as they 
had not formally remarried.  The veteran's social contacts 
were limited to the people he worked with, but the veteran 
indicated that he got along well with his coworkers, and he 
stated that he would go out with his wife.  The veteran 
denied any suicide attempts.  The examiner found no 
impairment of thought processes, no delusions, and no 
hallucinations.  Eye contact was noted to be fair but 
reclusive.  The veteran displayed adequate hygiene and he was 
oriented to person, place, and time with no complaints of 
memory loss or impairment.  The veteran's speech was slow, 
but coherent, logical, and goal-directed.  There were no 
reports of panic attacks.  The veteran did have some anxiety 
and apprehension.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 60.  [In this regard, a rating 
between 51 and 60 is assigned when an individual presents 
either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers), American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition. Washington, DC, American 
Psychiatric Association, 1994.]

The veteran was hospitalized for PTSD in September 2004 after 
he reported hearing voices and feeling suicidal.  At 
discharge it was noted that the veteran's PTSD was controlled 
by medication.  He was non-anxious and made good eye contact.  
He was alert and oriented to person, place, and time and his 
thoughts were logical and coherent.  A GAF of 60 was assigned 
once again.

In October 2004, the veteran reported that he was becoming 
more like a hermit, not wanting to be around anyone.

The veteran underwent a VA examination in December 2004 at 
which it was noted that he had been married to his wife for 
25 years, but they had separated on three occasions.  Aside 
from that, the veteran indicated that he had very little in 
terms of social interaction.  The veteran had no leisure 
pursuits other than reading.  Sometimes he would go shopping 
with his sister or a cousin.  He also would cut his mother's 
grass.  The examiner indicated that the veteran seemed to be 
having greater difficulty with self-care.  The veteran's 
thought processes were logical, coherent, and goal-directed.  
He was not experiencing any delusions or hallucinations.  The 
veteran made good eye contact and interacted well throughout 
the session.  The veteran had passive suicidal ideation, but 
no homicidal ideations.  The examiner indicated that the 
veteran had adequate abilities to maintain his personal 
hygiene and could carry out basic activities of daily living.  
The veteran was oriented to person, place, and time, and his 
long term memory appeared intact.  The veteran had anxiety in 
front of crowds.  The examiner indicated that the current 
symptoms of PTSD were mainly irritability, decreased 
interpersonal relations, feelings of estrangement from 
others, and a restricted effect, which the examiner indicated 
combined to make occupational functioning much more 
difficult.  The examiner also indicated that the veteran had 
difficulties in concentrating and with short term memory 
loss, which the examiner stated could be partially 
attributable to methadone treatment.  Nevertheless, despite 
these symptoms, the examiner noted that the veteran was still 
able to secure at least part-time work for brief periods of 
time.  The examiner assigned a GAF score of 48, but opined 
that the veteran had a good prognosis with respect to 
improvement in his PTSD symptoms, which would result in 
improvement in social and occupational functioning. 

The medical evidence from the early part of the veteran's 
claim shows that he was working occasionally, he was married 
to his wife of many years, and he had relationships with his 
adult children.  Additionally, the veteran's psychiatric 
symptomatology was often summarized by GAF scores that were 
representative of mild to moderate symptoms.  Even when the 
GAF score dropped at the veteran's VA examination in 2004, 
the examiner opined that the veteran's symptoms would improve 
with continued treatment.
 
As such, while the veteran periodically manifested symptoms 
that might be commensurate with a 70 percent rating for PTSD 
(such as suicidal ideation) prior to June 2005, these 
symptoms were mitigated with treatment and through a 
supportive family.  As such, the totality of his disability 
picture does not show that the veteran's PTSD warrants a 70 
percent rating prior to July 2005.  See 38 C.F.R. § 4.7.

While the examiner in December 2004 was optimistic that the 
veteran's condition might improve, the medical evidence of 
record fails to show such improvement.

On July 5, 2005, the veteran presented to the VA hospital 
requesting hospitalization.  The veteran's wife had left him 
two weeks earlier, and he reported hearing voices telling him 
to kill himself, although he denied any specific plan.  The 
veteran was admitted to the inpatient psychiatric unit for a 
week.  While the hospitalization temporarily improved the 
veteran's condition, his PTSD symptoms remained.  The veteran 
was still bothered by flashbacks and social isolation and he 
continued to have mood problems.  The veteran also had 
nightmares nightly which were related to his time in Vietnam.

The veteran did not receive much treatment between being 
discharged from the hospital in 2005.  However, the veteran 
appears to have stopped working; and the veteran was declared 
to be unemployable by the Social Security Administration in 
May 2006.

In June 2007, the veteran was assessed with a GAF of 45 
(which is indicative of serious symptoms) as a psychiatrist 
noted that the veteran had a bad living situation with poor 
social support; and the veteran was hospitalized again in 
June 2007 after presenting with feelings of depression and 
suicidal ideation.  The veteran admitted to using an 8-ball 
of heroin daily, and reported that he had used heroin the day 
before.  It was noted that he had been married for 37 years 
(during which time they had divorced and remarried).  The 
veteran had 3 grown children, and was living with his mother 
and wife.  He reported that he had not worked in years on 
account of stress and mood problems.  It was also noted that 
the veteran had attempted to cut his wrist.  

Additionally, a month after discharge from the hospital, in 
July 2007, the veteran presented for treatment, indicating 
that he was once again using an 8-ball of heroin daily.

The veteran testified at a hearing before the Board in 
November 2007 that his nightmares and depression had gotten 
worse, and he stated that he had turned his back on his 
family.  The veteran reported having a lot of flashback, and 
he requested another VA examination, which the Board ordered 
to be scheduled. However, the veteran failed to appear for 
his scheduled examination. 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim (such as 
this one), the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655.  

The evidence shows that as of the date the veteran was 
hospitalized in July 2005, the veteran's PTSD related 
symptomatology had increased to the point that a 70 percent 
rating more nearly approximates his disability picture. His 
PTSD symptomatology caused occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood.  The 
veteran had not worked in years, his wife left him, and his 
judgment was clearly impaired as the veteran continued to 
indulge in frequent heroin abuse. 

However, the medical evidence fails to show that the 
veteran's PTSD causes total occupational and social 
impairment.  While the veteran has withdrawn, there is no 
indication that the veteran's relationship with his children 
had deteriorated.  Even when he was hospitalized again in 
2007, it was noted that the veteran was able to make good eye 
contact; was cooperative with no speech problems; was alert 
and oriented to person, place, and time; had logical and 
coherent thought processes; denied any current suicidal or 
homicidal ideations; and had fair insight.  The veteran was 
also noted to be able to perform activities of daily living 
without assistance and he was able to meet his continuing 
care needs upon discharge.  As such, the totality of the 
veteran's disability picture does not show that the veteran's 
PTSD warrants a 100 percent rating.  See 38 C.F.R. § 4.7.

Accordingly, a 70 percent rating for PTSD is granted, 
effective July 5, 2005.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in June 2005, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  The veteran was also informed of how disability 
ratings and effective dates are calculated by a letter in 
March 2008.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file), and he was 
scheduled for an additional VA examination, but he failed to 
report.  The veteran also testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 50 percent for PTSD, prior to July 5, 
2005 is denied.

A 70 percent rating for PTSD is granted, effective July 5, 
2005, subject to the laws and regulations governing the award 
of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


